Exhibit 10.1

FIRST AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (“First
Amendment”) is made and entered into as of the 19th day of June, 2007, by and
among MTR GAMING GROUP, INC., a Delaware corporation (“MTRI”), MOUNTAINEER PARK,
INC., a West Virginia corporation (“MPI”), SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation (“SGLVI”), PRESQUE ISLE DOWNS, INC., a Pennsylvania
corporation (“PIDI”), SCIOTO DOWNS, INC., an Ohio corporation (“SDI”) and
SPEAKEASY GAMING OF FREMONT, INC., a Nevada corporation (“SGFI” and together
with MTRI, MPI, SGLVI, PIDI and SDI, collectively referred to as the
“Borrowers”), each financial institution whose name is set forth on the
signature pages of this First Amendment (each individually a “Lender” and
collectively the “Lenders”), WELLS FARGO BANK, National Association, as the
swingline lender (herein in such capacity, together with its successors and
assigns, the “Swingline Lender”), and WELLS FARGO BANK, National Association, as
the issuer of letters of credit following the Restatement Date (in such
capacity, together with its successors and assigns, the “L/C Issuer”) and WELLS
FARGO BANK, National Association, as administrative and collateral agent for the
Lenders, Swingline Lender and L/C Issuer (herein, in such capacity, called the
“Agent Bank” and, together with the Lenders, Swingline Lender and L/C Issuer,
collectively referred to as the “Banks”).

R_E_C_I_T_A_L_S:

WHEREAS:

A.            Borrowers and Wells Fargo Bank, National Association; National
City Bank; CIT Lending Services Corporation; PNC Bank, National Association;
Fifth Third Bank; and Citizens Bank of Pennsylvania (collectively, the “Existing
Lenders”) entered into a Fifth Amended and Restated Credit Agreement dated as of
September 22, 2006 (the “Existing Credit Agreement”) for the purpose of
continuing a reducing revolving line of credit in the initial principal amount
of One Hundred Five Million Dollars ($105,000,000.00), including a subfacility
for the funding of swingline advances up to the maximum aggregate amount of Ten
Million Dollars ($10,000,000.00) at any time outstanding and a subfacility for
the issuance of letters of credit up to the maximum aggregate amount of Sixty
Million Dollars ($60,000,000.00).


--------------------------------------------------------------------------------


B.            For the purpose of this First Amendment, all capitalized words and
terms not otherwise defined herein shall have the respective meanings and be
construed herein as provided in Section 1.01 of the Existing Credit Agreement
and any reference to a provision of the Existing Credit Agreement shall be
deemed to incorporate that provision as a part hereof, in the same manner and
with the same effect as if the same were fully set forth herein.

C.            Borrowers have requested that the Banks amend the Existing Credit
Agreement for the following purposes:

(i)             Increasing the Aggregate Commitment from One Hundred Five
Million Dollars ($105,000,000.00) to One Hundred Fifty-Five Million Dollars
($155,000,000.00), an increase of Fifty Million Dollars ($50,000,000.00) (the
“PIDI Commitment Increase”);

(ii)            Amending Section 5.30 for the purpose of extending the time to
complete the Mara Environmental Remediation from April 1, 2008 to August 1,
2008;

(iii)           Amending Section 6.06(d) for the purpose of increasing the
maximum permitted Distributions to MTR Harness from Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00) to Fifteen Million Dollars ($15,000,000.00);

(iv)           Amending Section 6.07(b) for the purpose of increasing the
maximum permitted Expansion Capital Expenditure for the PIDI Facility from Two
Hundred Fifty-Six Million Dollars ($256,000,000.00) to Two Hundred Ninety-Six
Million Dollars ($296,000,000.00);

(v)            Amending Section 6.09(k) for the purpose of increasing the
maximum permitted Investments in MTR Harness from Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00) to Fifteen Million Dollars ($15,000,000.00);
and

(vi)           Evidencing the consent of Lenders to the release of the Watson
Property as Collateral under the Bank Facilities and to the sale of the Watson
Property by the Borrower Consolidation for its fair market value;

(vii)          Evidencing the consent of Lenders to the sale of the SGFI
Hotel/Casino Facilities, the release of SGFI Collateral and to the use of the
Net Proceeds of such sale by the Borrower Consolidation for operating purposes
and not as a Mandatory Permanent Reduction of the Credit Facility; and

(viii)         Evidencing the consent of Lenders that upon the sale of the SGLVI
Hotel/Casino Facility and the release of SGLVI Collateral that the Net Proceeds
of such sale may be used by the Borrower Consolidation for operating purposes
and not as a Principal Prepayment as required under Section 6.12(f) of the
Credit Facility.

2


--------------------------------------------------------------------------------


D.            Subject to the terms, provisions and conditions hereinafter set
forth, Lenders have agreed to the amendments, revisions and modifications set
forth in this First Amendment.  Furthermore, the Lenders set forth below
(collectively the “Assuming Lenders”) have agreed, subject to the terms,
conditions and provisions set forth in the Assumption and Consent Agreement
(“Assumption Agreement”) executed concurrently herewith, to fund their
respective portions of the PIDI Commitment Increase by increasing their
respective Pro Rata Shares of the Aggregate Commitment for those Assuming
Lenders that are Existing Lenders and committing to fund their respective Pro
Rata Shares of the Aggregate Commitment for those Assuming Lenders that are not
Existing Lenders, in each instance by the amounts set forth below:

NAME OF ASSUMING LENDER

 

PROPORTIONATE
SHARES OF PIDI
COMMITMENT INCREASE

 

Wells Fargo Bank

 

$

10,000,000.00

 

National City Bank

 

$

5,000,000.00

 

CIT Lending Services

 

$

9,000,000.00

 

Citizens Bank of Pennsylvania

 

$

11,000,000.00

 

Commerzbank AG

 

$

15,000,000.00

 

Total Increase to Aggregate Commitment

 

$

50,000,000.00

 

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree to the amendments and modifications to the Existing
Credit Agreement as specifically hereinafter provided as follows:

1.                                       Definitions.  As of the First Amendment
Effective Date, Section 1.01 of the Existing Credit Agreement entitled
“Definitions” shall be and is hereby amended to include the following
definitions.  Those terms which are currently defined by Section 1.01 of the
Existing Credit Agreement and which are also defined below shall be superseded
and restated by the applicable definition set forth below:

“Aggregate Commitment” shall mean reference to the aggregate amount committed by
Lenders for advance to or on behalf of the Borrowers as Borrowings under the
Credit Facility in the principal amount of One Hundred Fifty-Five Million
Dollars ($155,000,000.00) as of the First Amendment Effective Date, subject to
further increase in the additional amount of Fifty Million Dollars
($50,000,000.00) as provided in Section 2.01(d), in each case as may be reduced
from time to time by: (i) the Scheduled Reductions, (ii) Voluntary Permanent
Reductions, and/or (iii) Mandatory Commitment Reductions.

“Aggregate Commitment Reduction Schedule” shall mean the schedule setting forth
the amount of the Scheduled Reductions as of each Reduction Date under

3


--------------------------------------------------------------------------------


the Credit Facility, which schedule shall be: (i) the Aggregate Commitment
Reduction Schedule marked “Schedule 2.01(c)”, affixed to the First Amendment and
by this reference incorporated herein and made a part hereof, which revised
Schedule 2.01(c) shall fully supercede and restate Schedule 2.01(c) attached to
the Existing Credit Agreement, or (ii) in the event of occurrence of the
Commitment Increase, the Aggregate Commitment Reduction Schedule - Alternate One
marked “Schedule 2.01(c) - Alternate One”, affixed to the First Amendment and by
this reference incorporated herein and made part hereof to be completed by Agent
Bank and distributed to Borrowers and each of the Lenders, evidencing the amount
of each Scheduled Reduction following the Commitment Increase Effective Date.

“Assuming Lender(s)” shall have the meaning ascribed to such term in Recital
Paragraph D of the First Amendment.

“Assumption Agreement” shall have the meaning ascribed to such term in Recital
Paragraph D of the First Amendment.

“Compliance Certificate” shall mean a compliance certificate as described in
Section 5.08(e) of the Existing Credit Agreement, the form of which is more
particularly described on “Exhibit D”, affixed to the First Amendment and by
this reference incorporated herein and made a part hereof, which revised
Exhibit D shall fully supersede and restate Exhibit D attached to the Existing
Credit Agreement.

“Credit Agreement” shall mean the Existing Credit Agreement as amended by the
First Amendment, together with all Schedules, Exhibits and other attachments
thereto, as it may be further amended, modified, extended, renewed or restated
from time to time.

“Existing Credit Agreement” shall have the meaning set forth in Recital
Paragraph A of the First Amendment.

“Existing Lenders” shall have the meaning set forth in Recital Paragraph A of
the First Amendment.

“Existing Title Insurance Policies” shall mean a collective reference to those
policies of title insurance, and endorsements thereto, which are defined as the
“Title Insurance Policies” by Section 1.01 of the Existing Credit Agreement.

“First Amendment” shall mean the First Amendment to Fifth Amended and Restated
Credit Agreement.

4


--------------------------------------------------------------------------------


“First Amendment Closing Instructions” shall mean instructions from Agent Bank
to Title Insurance Company setting forth Agent Bank’s requirement for the First
Amendment Endorsements and other conditions to recording/filing of the First
Amendment Deed of Trust Modifications.

“First Amendment Deed of Trust Modifications” shall mean a collective reference
to separate instruments amending each of the Deeds of Trust for the purpose of:
(i) confirming that the Deeds of Trust secure payment and performance under the
Credit Facility, as modified by the PIDI Commitment Increase; and (ii) providing
for such other modifications to the Deeds of Trust as may be required by Agent
Bank; all of which separate instruments shall be in a form and substance
acceptable to Agent Bank.

“First Amendment Effective Date” shall mean the date upon which each of the
conditions precedent set forth in Paragraph 9 of the First Amendment has been
fully satisfied.

“First Amendment Endorsements” shall mean a collective reference to:  (i) such
endorsements to the Existing Title Insurance Policies as may be required by
Agent Bank in order to provide for each of the Title Insurance Policies to
insure the lien and priority of the insured Deed of Trust thereunder, as such
Deed of Trust is modified by the applicable First Amendment Deed of Trust
Modification; (ii) tie-in endorsements to the Existing Title Insurance Policies,
in a form acceptable to Agent Bank, causing each Title Insurance Policy to be
tied to all other Title Insurance Policies (to the extent such tie-in
endorsements are available); (iii) if acceptable tie-in endorsements are issued
to all of the Existing Title Insurance Policies, such endorsements to the
Existing Title Insurance Policies as may be required by Agent Bank in order to
provide for aggregate coverage thereunder, in the amount of One Hundred
Fifty-Five Million Dollars ($155,000,000.00); (iv) if acceptable tie-in
endorsements are not issued to all of the Existing Title Insurance Policies,
such endorsements as may be required by Agent Bank to provide for coverage under
each Title Insurance Policy in such amounts as may be required by Agent Bank;
and (v) such other endorsements to the Existing Title Insurance Policies as may
be required by Agent Bank in its reasonable discretion.

“PIDI Commitment Increase” shall have the meaning ascribed to such term in
Recital Paragraph C(i) of the First Amendment.

“PIDI Commitment Increase Mandate Letter” shall mean the Mandate Letter dated
May 29, 2007, executed by Agent Bank and accepted by Borrowers on June 1, 2007.

“Revolving Credit Note” shall mean collective reference to the Revolving Credit
Note (First Restated), a copy of which is marked “Exhibit A”, affixed to the
First

5


--------------------------------------------------------------------------------


Amendment and by this reference incorporated herein and made a part hereof, to
be executed by Borrowers on or before the First Amendment Effective Date,
payable to the order of Agent Bank on behalf of the Lenders, evidencing the
Credit Facility, together with each Replacement Note or Replacement Notes issued
on and after the First Amendment Effective Date to one or more of the Lenders
pursuant to Section 2.05(i) evidencing the respective Syndication Interest of
such Lender or Lenders, in each case as the same may be amended, modified,
supplemented, replaced, renewed or restated from time to time, which Revolving
Credit Note shall fully restate and supersede the revolving credit note and
replacement notes issued in connection with the Existing Credit Agreement.

“Schedule of Lenders’ Proportions in Credit Facility” shall mean the Schedule of
Lenders’ Proportions in Credit Facility, a copy of which is set forth as
Schedule 2.01(a), affixed to the First Amendment and by this reference
incorporated herein and made a part hereof, setting forth the respective
Syndication Interest and maximum amount to be funded under the Credit Facility
by each Lender with respect to the Aggregate Commitment as of the First
Amendment Effective Date, as the same may be amended or restated from time to
time in connection with an Assignment and Assumption Agreement, which revised
Schedule 2.01(a) shall fully restate and supersede Schedule 2.01(a) attached to
the Existing Credit Agreement and all previous amendments and restatements
thereof.

“Title Insurance Policies” shall mean the Existing Title Insurance Policies as
endorsed by the First Amendment Endorsements and as they may be further
endorsed, supplemented or otherwise modified from time to time.

“Watson Property” shall mean that portion of the MPI Real Property which is
designated as Parcel Eleven on Exhibit K to the Existing Credit Agreement.

2.                                       PIDI Commitment Increase.  From and
after the First Amendment Effective Date:


A.              EACH ASSUMING LENDER SHALL AND DOES HEREBY ASSUME AND AGREE TO
PERFORM ALL OF THE PROMISES AND COVENANTS OF A LENDER AS TO ITS RESPECTIVE PRO
RATA SHARE OF THE AGGREGATE COMMITMENT IN THE AMOUNTS SET FORTH IN RECITAL
PARAGRAPH D WITH RESPECT TO THE PIDI COMMITMENT INCREASE;


B.              THE RESPECTIVE AGGREGATE SYNDICATION INTERESTS OF THE LENDERS IN
THE CREDIT FACILITY SHALL BE AS SET FORTH ON THE SCHEDULE OF LENDERS’
PROPORTIONS IN CREDIT FACILITY AS OF THE FIRST AMENDMENT EFFECTIVE DATE, A COPY
OF WHICH IS MARKED “SCHEDULE 2.01(A)” AFFIXED TO THE FIRST AMENDMENT AND BY THIS
REFERENCE INCORPORATED HEREIN AND MADE A PART HEREOF, WHICH SHALL RESTATE THE
SCHEDULE OF LENDERS’ PROPORTIONS IN CREDIT FACILITY AS OF FIFTH AMENDED AND
RESTATED RESTATEMENT DATE ATTACHED AS

6


--------------------------------------------------------------------------------



SCHEDULE 2.01(A) TO THE EXISTING CREDIT AGREEMENT, AND ALL PREVIOUS AMENDMENTS
AND RESTATEMENTS THEREOF, FOR THE PURPOSE OF SHOWING THE AGGREGATE COMMITMENT,
AS INCREASED BY THE PIDI COMMITMENT INCREASE, THE ADJUSTMENT OF THE RESPECTIVE
SYNDICATION INTERESTS HELD BY EACH OF THE LENDERS, AND EVIDENCING EACH LENDER’S
APPLICABLE SYNDICATION INTEREST IN THE CREDIT FACILITY AS OF AND AFTER THE FIRST
AMENDMENT EFFECTIVE DATE; AND


C.              THE PIDI COMMITMENT INCREASE IS INDEPENDENT OF THE COMMITMENT
INCREASE DESCRIBED IN SECTION 2.01(D) OF THE EXISTING CREDIT AGREEMENT, WHICH
SHALL SURVIVE THIS FIRST AMENDMENT AND REMAIN IN FULL FORCE AND EFFECT.

3.                                       Amendment of Section 5.30.  As of the
First Amendment Effective Date, the reference to April 1, 2008 in Section 5.30
entitled “Resolution of Mara Environmental Issues and Encumbrance of Mara Real
Property” shall be and is hereby amended to be August 1, 2008.

4.                                       Restatement of Section 6.06(d).  As of
the First Amendment Effective Date, Section 6.06(d) of the Existing Credit
Agreement shall be and is hereby amended and restated in its entirety and the
following is substituted as a full restatement thereof:

“d. on and after the Original Closing Date, Distributions to MTR Harness up to
the maximum cumulative aggregate amount of Fifteen Million Dollars
($15,000,000.00).”

5.                                       Restatement of Section 6.07(b).  As of
the First Amendment Effective Date, Section 6.07(b) of the Existing Credit
Agreement shall be and is hereby deleted in its entirety and the following is
substituted as a full restatement thereof:

“b.           On and after the Original Closing Date, the Expansion Capital
Expenditures for the PIDI Facility (including all Construction Completion Costs
of the PIDI Construction Project, inclusive of all Hard Costs, Soft Costs,
pre-opening expenses, capitalized interest and the licensing fee to be paid in
connection with the PIDI Licensing Event) shall not exceed the cumulative
aggregate amount of Two Hundred Ninety-Six Million Dollars ($296,000,000.00);”.

6.                                       Restatement of Section 6.09(k).  As of
the First Amendment Effective Date, Section 6.09(k) of the Existing Credit
Agreement shall be and is hereby deleted in its entirety and the following is
substituted as a full restatement thereof:

“k.           On and after the Original Closing Date, Investments made in MTR
Harness up to the maximum cumulative aggregate amount of Fifteen Million Dollars
($15,000,000.00);”

7


--------------------------------------------------------------------------------


7.                                       Release of Watson Property.  As of the
First Amendment Effective Date, each of the Lenders shall and do hereby consent
to the release by Agent Bank of the Watson Property as Collateral and the
termination of all Liens in favor of the Banks encumbering the Watson Property. 
As of the First Amendment Effective Date, the Watson Property shall be deemed to
be a “Non Essential Property” under Section 6.12(g), the Net Proceeds of which
may be retained by Borrowers.

8.                                       Sale of SGFI Hotel/Casino Facilities. 
As of the First Amendment Effective Date, Lenders shall and do hereby consent to
the sale by the Borrower Consolidation of the SGFI Hotel/Casino Facilities and
to the release and reconveyance by Agent Bank of all SGFI Security Documents
subject to the following conditions:

a. That the purchase price, terms of sale and amount of the Net Proceeds to be
realized by such sale of the SGFI Hotel/Casino Facilities be first approved by
Agent Bank; and either

b. So long as no Default or Event of Default has occurred and remains
continuing, upon receipt of the Net Proceeds of such sale, the Borrower
Consolidation may retain such Net Proceeds for operating purposes; or

c. In the event a Default or Event of Default has occurred and remains
continuing at the time of the Borrower Consolidation’s receipt of such Net
Proceeds, such Net Proceeds shall be used by the Borrower Consolidation to make
a Principal Prepayment.

9.                                       Sale of SGLVI Collateral.  As of the
First Amendment Effective Date, Lenders shall and do hereby agree that in the
event the SGLVI Collateral is sold as provided in Section 6.12(f) of the Credit
Agreement, that so long as no Default or Event of Default has occurred and
remains continuing the Borrower Consolidation may retain the Net Proceeds of
such sale for operating purposes and will not be required to make a Principal
Prepayment as therein provided.

10.                                 Conditions Precedent to First Amendment
Effective Date.  The occurrence of the First Amendment Effective Date is subject
to Agent Bank having received the following documents and payments, in each case
in a form and substance reasonably satisfactory to Agent Bank, and the
occurrence of each other condition precedent set forth below on or before June
22, 2007:

a. Due execution by Borrowers and Banks of eight (8) duplicate originals of this
First Amendment;

b. Due execution by the Borrowers, Agent Bank and Assuming Lenders of eight (8)
duplicate originals of the Assumption Agreement;

8


--------------------------------------------------------------------------------


c. Due execution by Borrowers of the original Revolving Credit Note (First
Restated);

d. An original Certificate of Corporate Resolution for each of the Borrowers
authorizing each respective Borrowers to enter into all documents and agreements
to be executed by it pursuant to this First Amendment and further authorizing
and empowering the officer or officers who will execute such documents and
agreements with the authority and power to execute such documents and agreements
on behalf of each respective corporation;

e. Borrowers shall have executed and delivered to Agent Bank: (i) each of the
First Amendment Deed of Trust Modifications; and (ii) any further amendments to
the Security Documentation reasonably requested by Agent Bank for the purpose of
securing repayment of the PIDI Commitment Increase and the Bank Facilities;

f. Borrowers shall pay the costs of the First Amendment Endorsements and related
costs and expenses incurred in connection therewith;

g. Each Lender realizing a decrease in its respective Syndication Interest has
received such amount as is necessary to adjust such Lender’s Pro Rata Share of
the Funded Outstandings as of the First Amendment Effective Date equal to such
Lender’s Syndication Interest as set forth on the Schedule of Lenders’
Proportions in Credit Facility dated as of the First Amendment Effective Date,
attached hereto;

h. Each Assuming Lender realizing a new or increase in its respective
Syndication Interest has delivered to Agent Bank an amount representing its Pro
Rata Share of the Funded Outstandings as of the First Amendment Effective Date,
less such Assuming Lender’s Pro Rata Share of the Funded Outstandings
immediately prior to the First Amendment Effective Date, for distribution to the
Lenders in such amounts as are necessary to adjust each such Lenders’ Pro Rata
Share of the Funded Outstandings as of the First Amendment Effective Date to a
percentage equal to the Syndication Interests set forth on the Schedule of
Lenders’ Proportions in Credit Facility dated as of the First Amendment
Effective Date, attached hereto.  Interest accrued but remaining unpaid on the
outstanding principal balance under the Credit Facility shall be prorated to the
First Amendment Effective Date and disbursed by Agent Bank to Lenders from the
next payment of accrued interest under the Revolving Credit Note in accordance
with their respective Pro Rata Shares;

i. Payment by Borrowers to Agent Bank of the fees to the extent then due and
payable on the First Amendment Effective Date as provided in the PIDI Commitment
Increase Mandate Letter;

9


--------------------------------------------------------------------------------


j. Borrowers shall have caused their attorneys to deliver a legal opinion in
substantially the form of the Legal Opinion attached as Exhibit M to the
Existing Credit Agreement with respect to the First Amendment and the amendments
to the Security Documentation and in all other respects reasonably satisfactory
to Agent Bank;

k. Borrowers pay Agent Bank for the account of the applicable Lenders any
Breakage Charges due under Section 2.07(c) of the Existing Credit Agreement;

l. Reimbursement to Agent Bank by Borrowers for all reasonable fees and
out-of-pocket expenses incurred by Agent Bank in connection with the PIDI
Commitment Increase and First Amendment, but not limited to, reasonable
attorneys’ fees of Henderson & Morgan, LLC and all other like expenses remaining
unpaid as of the First Amendment Effective Date; and

m. Such other documents, instruments or conditions as may be reasonably required
by Agent Bank.

11.                                 Representations of Borrowers.  Borrowers
hereby represent to the Banks, which representations shall survive the First
Amendment Effective Date and be deemed incorporated into Article IV of the
Credit Agreement, that:

a. The representations and warranties contained in Article IV of the Existing
Credit Agreement and contained in each of the other Loan Documents (other than
representations and warranties which expressly speak only as of a different
date, which shall be true and correct in all material respects as of such date)
are true and correct on and as of the First Amendment Effective Date in all
material respects as though such representations and warranties had been made on
and as of the First Amendment Effective Date, except to the extent that such
representations and warranties are not true and correct as a result of a change
which is permitted by the Credit Agreement or by any other Loan Document or
which has been otherwise consented to by Agent Bank or, where applicable, the
Requisite Lenders;

b. Since the date of the most recent financial statements referred to in Section
5.08 of the Existing Credit Agreement, no Material Adverse Change has occurred
and no event or circumstance which could reasonably be expected to result in a
Material Adverse Change has occurred;

c. No event has occurred and is continuing which constitutes a Default or Event
of Default under the terms of the Credit Agreement; and

10


--------------------------------------------------------------------------------


d. The execution, delivery and performance of this First Amendment, the
Revolving Credit Note and each of the related documents has been duly authorized
by all necessary action of Borrowers and this First Amendment, the Revolving
Credit Note and each of the related documents constitute valid, binding and
enforceable obligation of Borrowers.

12.                                 Incorporation by Reference.  This First
Amendment shall be and is hereby incorporated in and forms a part of the
Existing Credit Agreement.

13.                                 Governing Law.  This First Amendment to
Credit Agreement shall be governed by the internal laws of the State of Nevada
without reference to conflicts of laws principles.

14.                                 Counterparts.  This First Amendment may be
executed in any number of separate counterparts with the same effect as if the
signatures hereto and hereby were upon the same instrument.  All such
counterparts shall together constitute one and the same document.

15.                                 Continuance of Terms and Provisions.  All of
the terms and provisions of the Credit Agreement shall remain unchanged except
as specifically modified herein.

16.                                 Replacement Schedules and Exhibits
Attached.  The following additional and replacement Schedules and Exhibits are
attached hereto and incorporated herein and made a part of the Credit Agreement
as follows:

 

Schedule 2.01(a) -

 

Schedule of Lenders’ Proportions in Credit Facility as of First Amendment
Effective Date

 

 

 

 

 

 

 

Schedule 2.01(c) -

 

Aggregate Commitment Reduction Schedule

 

 

 

 

 

 

 

Schedule 2.01(c) -
Alternate One -

 

Aggregate Commitment Reduction Schedule - Alternate One

 

 

 

 

 

 

 

Exhibit A -

 

Revolving Credit Note (First Restated) - Form

 

 

 

 

 

 

 

Exhibit D -

 

Compliance Certificate (First Restated) - Form

 

11


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed as of the day and year first above written.

 

BORROWERS:

 

 

 

 

 

MTR GAMING GROUP, INC.,
a Delaware corporation

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

 

 

MOUNTAINEER PARK, INC.,
a West Virginia corporation

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

 

 

SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

 

S-1


--------------------------------------------------------------------------------


 

 

PRESQUE ISLE DOWNS, INC.,
a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

Chairman

 

 

 

 

 

 

 

 

 

 

SCIOTO DOWNS, INC.,
an Ohio corporation

 

 

 

 

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

SPEAKEASY GAMING OF FREMONT, INC.,
a Nevada corporation

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

S-2


--------------------------------------------------------------------------------


 

 

BANKS:

 

 

 

 

 

 

WELLS FARGO BANK,
National Association,
Agent Bank, Lender,
Swingline Lender and L/C Issuer

 

 

 

 

 

 

 

 

By

/S/ James Neil

 

 

 

James Neil,

 

 

 

Vice President

 

S-3


--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK,
successor by merger to
NATIONAL CITY BANK OF
PENNSYLVANIA,
Lender

 

 

 

 

 

 

 

 

By

/S/ Emil Kwaczala

 

 

 

Emil Kwaczala,

 

 

 

Vice President

 

 

 

 

 

 

 

S-4


--------------------------------------------------------------------------------


 

 

CIT LENDING SERVICES CORPORATION,
Lender

 

 

 

 

 

 

 

 

By

/S/ Anthony Holland

 

 

 

Anthony Holland,

 

 

 

Vice President

 

 

 

 

 

 

 

S-5


--------------------------------------------------------------------------------


 

 

PNC BANK,
National Association,
Lender

 

 

 

 

 

 

 

 

By

/S/ Dave Schaich

 

 

 

Dave Schaich,

 

 

 

Vice President

 

 

 

 

 

 

 

S-6


--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,
Lender

 

 

 

 

 

 

 

 

By

/S/ Neil Corry-Roberts

 

 

 

Neil Corry-Roberts,

 

 

 

Vice President

 

 

 

 

 

 

 

S-7


--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA,
Lender

 

 

 

 

 

 

 

 

By

/S/ Dwayne R. Finney

 

 

 

Dwayne R. Finney,

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

S-8


--------------------------------------------------------------------------------


 

 

COMMERZBANK AG,
NEW YORK AND GRAND CAYMAN BRANCHES,
Lender

 

 

 

 

 

 

 

 

By

/S/ Karla Wirth

 

 

 

Karla Wirth,

 

 

 

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

By

/S/ Y. Joanne Si

 

 

 

Y. Joanne Si,

 

 

 

Assistant Vice President

 

S-9


--------------------------------------------------------------------------------